DETAILED ACTION
Response to Amendments
Applicant has amended independent claim 1 to further define the flexible tether having a continuous thickness.  This limitation has overcome prior art Jhumra.  Claim 1 is being further amended to include limitations regarding the first portion having a circumferential wall with arcuate segments separated by notches to overcome prior art.
Independent claim 12 has been amended to include previously indicated allowable subject matter of claim 18.  
Independent claim 20 has been amended to include previously indicated allowable subject matter as well as further defines the flexible tether having a uniform thickness.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hannah Torvick (Reg. No. 77237) on June 8, 2021.

Amend claims 1, 4, 5 and 17 to the following final form:

Claim 1.	A stud clip that is configured to securely couple a fastener to a component, the stud clip comprising: 
a first portion including a rim, and a circumferential wall extending from an inner diameter of the rim, wherein a central opening is formed through the first portion, wherein the circumferential wall comprises arcuate segments separated by notches; 
a second portion that is configured to retain a portion of the fastener, the second portion including a circumferential base flange, a first wall extending from a first surface of the base flange, and a second wall extending from a second surface of the base flange opposite the first wall; and 
a flexible tether having a main body that integrally connects a first outer edge of the first portion to the circumferential base flange of the second portion, wherein the first portion is configured to fold relative to the second portion via the flexible tether into a folded state, wherein the stud clip is moveable between the folded state and an extended state in which the second portion is distally located from the first portion, wherein the main body of the flexible tether defines a continuous thickness, 
wherein a central stud channel extends through the first wall, the base flange, and the second wall.

Cancel claims 4, 5 and 17.


Reasons for Allowance
Closest prior arts are Hirose and Jhumra.  Independent claim 1 recites a second portion 104 having a circumferential base flange 118 with a first wall 120 and a second wall 124 opposite to the first wall and a flexible tether with continuous thickness.  
Claim 1 overcomes the prior art Hirose since the nut 22b shown in Hirose only shows a first wall surface on one side of the base flange and it would not have been obvious to modify Hirose to add a second wall opposite from the first wall.  The plastic cap member 15 shown in Hirose is fully enclosed in the first wall 28 of the nut 22b as shown in Figure 1.
Claim 1 overcomes the prior art Jhumra since the tether shown in Jhumra does not have continuous thickness as the flexing portion 58 of Jhumra is of reduced thickness to facilitate localized bending of the tether. Prior art (Jhumra) does not disclose a tether with a main body having a continuous thickness and modifying the tether shown in Jhumra to have continuous thickness would not have been obvious as it would change the intended function of the device (i.e. portion 58 with reduced thickness facilitates the localized bending of the tether).  Claim 1 is also amended to recite limitations where the first portion has a circumferential wall with arcuate segments separated by notches to overcome Keatley.
Independent claim 12 recites a nut comprising a stud-retaining housing with upstanding beams connected to a cap and inwardly-directed flexible extension arm(s) with a threaded expanded head extending from a distal end.  The cap member 15 shown in Hirose is circular with a circular groove 19 that engages with the annular projection 30 of the nut 22b. It would not have been obvious to modify the circular cap 
Independent claim 20 contains allowable subject matter of claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Status of Claims
Claims 1-3, 7-16 and 19-21 are allowed.
Claims 4-6 and 17-18 are canceled. 
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677